In an action under article 15 of the Real Property Law to bar defendants’ claim of title, the defendants appeal: (1) from an order of the Supreme Court, Suffolk County, dated October 31, 1962, which granted plaintiff’s motion for summary judgment and denied defendants’ cross motion for summary judgment; and (2) from the judgment entered November 9, 1962 upon such order in plaintiff’s favor. Order and judgment reversed, without costs; plaintiff’s motion denied; defendants’ cross motion for summary judgment granted; and judgment directed in favor of defendants, without costs. The question is whether in Suffolk County there is a three-year or a five-year period within which occupied land may be redeemed from a tax sale, where no notice to redeem is given by the tax lien purchaser. Here, four years after the sale on November 18, 1957, the plaintiff owner redeemed the property. In our opinion, under the circumstances in the ease at bar, the 1949 amendment to section 137 of the Tax Law reduced the former period of redemption in Suffolk County from five to three years (Johnson v. Smith, 178 Misc. 236; Matter of Saman Molding Corp. v. Burns, 2 A D 2d 994). That amendment eliminated from section 137 of the Tax Law the provision that the owner could redeem “within two years from the expiration of the year allowed by law for the redemption thereof, and not thereafter,” and substituted therefor the provision that the period of redemption is “within thirty-six months after the sale, and not thereafter”. Beldoek, P. J., Ughetta, Christ, Rabin and Hopkins, JJ., concur.